DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (CN109103441(A) with citations from machine translation provided with this Office Action) in view of Min (US 2015/0303479 as cited in IDS dated 7/31/19).

an anode including a modified composite material containing a silicon based core and a polymer coating layer covering the surface of the core ([0011], [0027]), the composition of the polymer coating layer is any one or a combination of at least two of polyvinylidene fluoride, a polymer binder, an electronic conductive polymer or an ion conductive polymer ([0015]) where the polymer binder is any one or a combination of at least two of sodium carboxymethyl cellulose, styrene butadiene rubber, or sodium alginate ([0033]) and a conductive agent (graphite [0066], [0027]); a cathode (positive electrode [0066]); and a separator therebetween ([0066]) but does not disclose magnesium-alginate. Yao discloses the equivalent replacement of each raw material of the product falls within the scope of the invention ([0116]).
Min teaches the anode binder for secondary batteries includes an alginate (abstract).  Min teaches the alginate includes sodium alginate, magnesium alginate, or a combination thereof([0014]).  
It would have been obvious to one of ordinary skill in the art to include magnesium alginate in the binder of Yao, as Min teaches the alginates are disclosed as equivalents suitable for the same purpose. MPEP 2144.06 (II).  
Continuing with claim 18, modified Yao discloses the invention improves the electrochemical performance of the lithium ion battery by carrying out the polymer surface coting modification on the Si/SiOx containing negative electrode material of the lithium ion battery including the reversible capacity, the first efficiency and the cycle life during the battery use (Yao [0009]) with embodiments to illustrate the detailed methods but is not limited to the detailed methods(Yao [0116]). Modified Yao discloses  the modified composite material based on the total mass of the composite material being 100% by weight, the mass percentage of the 
 	It would have been obvious to one having ordinary skill in the art to provide an anode including 95.5% active material, 1.5% carboxymethyl cellulose, 1.5% styrene-butadiene rubber, 1% magnesium-alginate, and 0.5% graphite, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 1 is directed to a lithium ion battery comprising an anode including an active material, a conductive additive, and a binder including carboxymethyl cellulose, styrene-butadiene rubber, and magnesium-alginate at a ratio of 1.5:1.5:1 such that a specific capacity of the anode is 350 mAh/g to 365 mAh/g and an internal resistance of the anode is 65 mΩ to 75 mΩ; a cathode; and a separator between the anode and cathode.
In the instant invention, the chemistry of the Mg-Alginate includes more carboxylic groups in each of the polymer's monomeric units([0018] US 2021/0036325). The higher content of carboxylic group in the Mg-alginate when compared to other alginate salts improves the number of hydrogen bonds between the binder and the graphite in the anode (i.e., the anode active material and conductive additive)([0018]). The higher content of carboxylic groups result in the active material and conductive additive being closely bonded, thus making it is easier for lithium ions to transfer between the active material/conductive additive, as well as with the 
The prior art to  Yao et al. (CN109103441(A)) discloses a lithium ion battery (abstract) comprising: an anode including an active material(negative electrode materials such as the combination of the silicon based material and the carbon material, [0027], [0043]), a conductive additive(conductive agent [0066]), and a binder including carboxymethyl cellulose ([0033]), styrene-butadiene rubber([0033]), and alginate (sodium alginate [0033]); a cathode(positive electrode [0066]); and a separator between the anode and cathode([0066]) but does not disclose magnesium-alginate.
The prior art to Min (US 2015/0303479) teaches the anode binder for secondary batteries includes an alginate (abstract).  Min teaches the alginate includes sodium alginate, magnesium alginate, or a combination thereof([0014]).  
The combined prior art to Yao and Min does not disclose, teach, or render obvious a binder including carboxymethyl cellulose, styrene-butadiene rubber, and magnesium-alginate at a ratio of 1.5:1.5:1 such that a specific capacity of the anode is 350 mAh/g to 365 mAh/g and an internal resistance of the anode is 65 mΩ to 75 mΩ.
the invention in independent claim 9 is directed to a lithium ion battery comprising a cathode;
an anode including an active material, a conductive additive, and a binder, the binder including carboxymethyl cellulose, styrene-butadiene rubber, and magnesium-alginate at a ratio of 1.5:1.5:1 such that a specific capacity of the anode is 350 mAh/g to 365 mAh/g; and a separator therebetween.  The reasons for the indication of allowable subject matter is the same as provided in paragraph 5 above and apply herein. 
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In particular the allowable limitation is  the anode has a specific capacity of 350 mAh/g to 365 mAh/g.
In the instant invention, by including the CMC/SBR/Mg-Alginate binder at a 1.5:1.5:1 ratio, the cell performance is unexpectedly improved in various ways when compared with conventional CMC/SBR binders([0019]). For instance, the specific capacity of the anode is improved([0019]). By increasing specific capacity of the anode, the energy density of the battery can be improved, and lithium plating may be less likely([0019]).
Yao discloses the theoretical specific capacity of  anode materials such as graphite is 372 mAh/g and silicon has a specific capacity of 4200 mAh/g ([0006]).   Yao discloses a modified composite material containing a silicon base material (abstract) but does not disclose, teach or render obvious the noted claim limitation.
20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the anode has an internal resistance of 65 mΩ to 75 mΩ.
In the instant invention, the chemistry of the Mg-Alginate includes more carboxylic groups in each of the polymer's monomeric units([0018]). The higher content of carboxylic group in the Mg-alginate when compared to other alginate salts improves the number of hydrogen bonds between the binder and the graphite in the anode (i.e., the anode active material and conductive additive)([0018]). The higher content of carboxylic groups result in the active material and conductive additive being closely bonded, thus making it is easier for lithium ions to transfer between the active material/conductive additive, as well as with the current collector([0018]). The ease of lithium ion transfer contributes to improved conductivity and lower internal resistance([0018]). Low internal resistance is beneficial during fast charging, because it leads to a smaller polarization as well as less internal heat generation([0018]).
Yao discloses a modified composite material containing a silicon base material (abstract) but does not disclose, teach or render obvious the noted claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724